MEMORANDUM**
Floyd and Margaret Iverson appeal from the district court’s summary judgment for Marion County and related officials. The Iversons contend that the County violated their due process rights by failing to provide notice and hearing as required by Oregon law in contested cases. See Or.Rev.Stat. § 183.430; Or.Rev.Stat. § 183.413(1).
However, the Iversons’ due process claim is not presently ripe for adjudication. See Halverson v. Skagit County, 42 F.3d 1257, 1260 (9th Cir.1994) (“Ordinarily, due process of law requires notice and an opportunity for some kind of hearing prior to the deprivation of a significant property interest.”) (emphasis added) (internal quotation omitted); Harris v. County of Riverside, 904 F.2d 497, 501 (9th Cir.1990) (holding that a procedural due process claim was ripe upon the deprivation of commercial use of land). Under Or.Rev. Stat. § 183.430(1), the Iversons’ full food service license “shall not be deemed to expire, despite any stated expiration date thereon, until the agency concerned has issued a formal order of grant or denial of such renewal.” The Iversons applied for renewal. The letter agreement and the County’s act of simply returning the renewal application are not “formal orders” *823granting or denying renewal, so the Iver-sons’ license still is in effect.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.